Case 1:20-cv-23787-AMC Document 34 Entered on FLSD Docket 03/23/2021 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                 Case No. 20-cv-23787-CIV-CANNON

  WILLIAM H. CLAFLIN, IV, et al.,

             Plaintiffs,

             vs.

  LAFARGEHOLCIM LTD, et al.,

             Defendants.


     JOINT STIPULATION AND PROPOSED ORDER REGARDING EXTENSION OF
                   TIME TO RESPOND TO THE COMPLAINT

             WHEREAS on September 11, 2020, William H. Claflin, IV; Josephine C. Horan; Patricia

  M. Claflin; Edward A. Claflin; Elaine Y. Alexander; John K. Spring, Jr.; Helen S. Montero;

  William C. Spring; Susan K. Spring; David G. Witter; Malcolm G. Witter; Dean Witter III;

  Helen C. Witter; Katharine C. Weeks; Katharine W. White; Martha W. Sinclair; John W. Weeks

  Jr.; David C. Weeks; Sinclair Weeks; Stephen D. Weeks; Robert F. Weeks; Estate of Anne C.

  Allen; Estate of Helen C. Spring; Estate of John W. Weeks; and Estate of Prentice W. Claflin

  (collectively, the “Plaintiffs”) filed a complaint (the “Complaint”) against LafargeHolcim Ltd;

  Inversiones Ibersuizas S.A.; Holcim Trading SA (F/K/A) Union Maritima Internacional SA; de

  Ruiter Ouderlande B.V.; Las Pailas de Cemento S.A.U.; and Unknown Subsidiary of the

  LafargeHolcim Group (collectively, the “Defendants”);

             WHEREAS this joint stipulation will promote the efficient and orderly administration of

  justice;

             WHEREAS, the Plaintiffs and Defendant LafargeHolcim Ltd have scheduled on April
Case 1:20-cv-23787-AMC Document 34 Entered on FLSD Docket 03/23/2021 Page 2 of 4




  22, 2021 a mediation before the Hon. Layn R. Phillips of Phillips ADR Enterprises;

         WHEREFORE, the Plaintiffs and Defendant LafargeHolcim Ltd, through their

  undersigned counsel, hereby agree, stipulate, and respectfully request that the Court enter an

  Order as follows:

         LafargeHolcim Ltd’s response to the Complaint is due on May 21, 2021, subject to any

  such further extensions as may be agreed upon by the parties or ordered by the Court.


                                                     Respectfully submitted,

  Dated: March 23, 2021                          ROIG, TUTAN, ROSENBERG, MARTIN
                                                 & BELLIDO, P.A

                                           By: /s/NELSON C. BELLIDO
                                               Nelson C. Bellido
                                               44 W. Flagler Street, Suite 2100
                                               Miami, Florida 33130
                                               Tel: 305-405-0997
                                               Fax: 305-405-1022
                                               Pleadings@RoigLawyers.com
                                               nbellido@roiglawyers.com

                                                 BERLINER CORCORAN & ROWE LLP
                                                 David Baron (admitted pro hac vice)
                                                 Melvin White (admitted pro hac vice)
                                                 Laina C. Lopez (admitted pro hac vice)
                                                 1101 17th Street NW, Suite 1100
                                                 Washington, D.C. 20036
                                                 Tel: (202) 293-5555
                                                 Fax: (202) 293-9035
                                                 dbaron@bcr-dc.com
                                                 mwhite@bcr-dc.com
                                                 lcl@bcr-dc.com




                                                 2
Case 1:20-cv-23787-AMC Document 34 Entered on FLSD Docket 03/23/2021 Page 3 of 4




                                       FIELDS PLLC
                                       Richard W. Fields (admitted pro hac vice)
                                       Martin Cunniff (admitted pro hac vice)
                                       1701 Pennsylvania Ave., N.W.
                                       Suite 200
                                       Washington, D.C. 20006
                                       Tel: (833) 382-9816
                                       fields@fieldslawpllc.com

                                       Counsel for Plaintiffs


                                       WILLKIE FARR & GALLAGHER, LLP

                                  By: /s/ CHARLES CORDING
                                      Charles Cording (pro hac vice forthcoming)
                                      787 Seventh Avenue
                                      New York, New York 10019-6099
                                      Phone: (212) 728-8000
                                      ccording@willkie.com

                                       Counsel for Defendant LafargeHolcim Ltd




                                       3
Case 1:20-cv-23787-AMC Document 34 Entered on FLSD Docket 03/23/2021 Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 23rd day of March, 2021, I electronically filed and served the

  foregoing with the Clerk of the Court by using the CM/ECF.



                                                      By:     /s/Nelson C. Bellido
                                                              Nelson C. Bellido




                                                  4
